Citation Nr: 1326043	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-41 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of bruised left heel.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of right foot sprain.  

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the right ankle.  

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the left ankle.  

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of low back strain.  

7. Entitlement to a compensable evaluation for the service-connected pseudofolliculitis barbae (hereinafter "PFB"), prior to June 14, 2011; and to an evaluation in excess of 10 percent, as of June 14, 2011.  

8. Entitlement to a compensable evaluation for the service-connected onychomycosis, bilateral toenails (claimed as fungal condition).  

9. Entitlement to service connection for bilateral pes planus.  

10. Entitlement to service connection for the residuals of bruised left heel.  

11. Entitlement to service connection for the residuals of right foot sprain.  

12. Entitlement to service connection for degenerative joint disease of the right ankle.  

13. Entitlement to service connection for degenerative joint disease of the left ankle.  

14. Entitlement to service connection for the residuals of low back strain.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1997.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2007 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida, issued in July 2007 by the Atlanta, Georgia RO.  

In a September 2011 rating decision, the RO granted an increased evaluation for the service-connected PFB to 10 percent, from June 14, 2011.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet.App.35 (1993).  The Veteran has expressed his desire to continue with his claim for an increased evaluation for his PFB.  Therefore, the claims for a compensable evaluation, prior to June 14, 2011 and in excess of 10 percent, as of June 14, 2011 remain on appeal.  

The Board notes that a VA Form 21-0820, Report of General Information, dated in October 2011, shows that the Veteran telephonically contacted the RO and indicated there was an administrative error in the September 2011 rating decision that granted an effective date of June 14, 2011 for the 10 percent increase for the PFB.  He reported that he originally filed a claim for an increased rating in October 19, 2001.  Notably, he did not indicate that the September 2011 rating decision was clearly and unmistakably erroneous. Rather, it appears that he is arguing that the assignment of a 10 percent rating should be prior to June 14, 2011. This matter will be discussed in the favorable decision that follows. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") in October 2012.  A transcript of this proceeding is of record.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in January 2013 and May 2013.  The Board recognizes that the January 2013 and May 2013 medical evidence, which includes a VA general examination report and VA treatment records, constitutes new evidence without a waiver of initial Agency of Original Jurisdiction (hereinafter "AOJ") consideration.  However, further AOJ review is not indicated in light of the favorable action taken hereinbelow regarding the Veteran's requests to reopen his service connection claims.  38 U.S.C.A. § 20.1304 (2012).  Moreover, as pertains to the increased disability rating claim, this evidence is essentially duplicative of the evidence of record insofar as it merely contains evidence of treatment of the Veteran's PFB, which have already been noted in the record, and not evidence that is addressed in the pertinent rating criteria, upon which this case hinges.  See 38 C.F.R. §§ 20.800; 20.1304.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (hereinafter "SSOC"); proceeding with the claims without a remand to the RO is not prejudicial to the Veteran.  As such, the case has now returned to the Board and the Board will proceed to consider the appeal on the merits.  

The issues of entitlement to a compensable evaluation for the service-connected onychomycosis, bilateral toenails (claimed as fungal condition); and for service connection for bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  





FINDINGS OF FACT

1. For the entire period of the appeal, the Veteran has competently and credibly reported the manifestations of his skin symptomatology, including chronic flare-ups of disfiguring PFB that has covered much of his head, face and neck, and has occasionally been treated with topical medication.  

2. For the entire period of the appeal, the service-connected PFB has been productive of a disability picture that more nearly approximates that of dermatitis of 20 to 40 percent of the exposed areas affected.  

3. The Veteran's original claims of service connection for bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain were denied by an unappealed rating decision in March 2003, of which the Veteran was advised in March 2003.  

4. The evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claims for bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1. For the entire period of the appeal, the criteria for the assignment of an evaluation of 30 percent, and no more, for the service-connected PFB have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118 including Diagnostic Code (hereinafter "DC") 7813-7806 (prior to October 23, 2008).  

2. The unappealed March 2003 rating decision, which denied service connection for bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

3. New and material evidence has been received, and the claim for service connection for bilateral pes planus, residuals of a bruised left heel and right foot sprain, degenerative joint disease of the right and left ankle and the residuals of low back strain, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran bears the "'evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claim for staged increased ratings for PFB, a VCAA pre- adjudication letter, dated in May 2007, explained the evidence necessary to substantiate the claim for an increased evaluation and informed the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also advised of the type of evidence needed to substantiate the claim for an increased evaluation, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The claim was readjudicated in a September 2011 Supplemental Statement of the Case (SSOC).  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains post-service medical treatment records, and reports of VA examinations (May 2007 and June 2011).  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2007 and June 2011 VA examination reports provide physical examination results of the Veteran and description and evaluation of the PFB disability.  Generally, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication of this issue.  

As for the requests to reopen the claims for service connection, in this decision the Board reopens these claims.  Since the Board is reopening the claims, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claims irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the applications to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the October 2012 hearing, the undersigned VLJ and representative for the Veteran outlined the issues on appeal and engaged in a colloquy as to substantiation of the claims.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

The Merits of the Claim-Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in January 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

As noted, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Veteran has been assigned an evaluation under 38 C.F.R. § 4.118, DC 7813-7806.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen).  Diagnostic Code 7813 provides that dermatophytosis (ringworm: of beard area) is to be evaluated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805) or dermatitis or eczema (DC 7806), depending on the predominant disability.  In the June 2007 rating decision, the RO determined that the predominant disability was akin to disfigurement of the head, face, or neck (7800).  However, the RO has recently determined that the predominant disability is akin to dermatitis (7806) and, in the September 2011 rating decision, evaluated the Veteran's PFB as such.  See 38 C.F.R. § 4.20.  

The criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the revised criteria.  The Veteran has not requested such review, and his claim was received prior to October 23, 2008.  Regardless, the schedular criteria applicable in the instant case, 38 C.F.R. § 4.118, DC 7813-7806 have remained unchanged.  

DC 7806 provides for rating dermatitis or eczema based on the percentage of the entire body or exposed areas affected or systemic therapy.  38 C.F.R. § 4.118.  DC 7806 also provides that, alternatively, the disorder may be rated as disfigurement of the head, face, or neck under DC 7800, which provides for a compensable (at least 10 percent) rating when the disability is manifested by at least one of eight listed characteristics of disfigurement.  38 C.F.R. § 4.118.  When a characteristic of disfigurement is not shown, a 0 percent rating is to be assigned.  38 C.F.R. § 4.31.  The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, DC 7800, Note (1) (prior to and since October 23, 2008).  A rating under DC 7800 separate from a rating under DC 7806 does not violate the provisions of § 4.14 because separate and distinct criteria/manifestations are considered under these two codes.  

The Board disagrees with the RO's initial choice to evaluate the Veteran's PFB under DC 7813-7800, as the May 2007 VA examination upon which the June 2007 rating decision was based, discussed in greater detail below, failed to provide any discussion of whether or not the Veteran's PFB exhibited any of the eight characteristics of disfigurement, and did not include any findings of scars.  In fact, on examination, the Veteran has described his PFB symptoms as constant pus bumps over his beard.  The Board finds that the RO's choice to evaluate the PFB under DCs 7813-7806 more appropriately addresses the clinical findings of record.  

Upon review of the evidence discussed below, under the pre-October 23, 2008 version of DC 7806, the Board finds that the overall disability picture supports a 30 percent evaluation for PFB.  38 C.F.R. § 4.7.  

The Board has considered additional applicable diagnostic codes that the Veteran's service-connected disability may be rated under, such as DC 7803, which pertains to scars which are superficial and unstable; and DC 7804, which pertains to scar(s) unstable or painful.  However, the Veteran has not alleged, nor does the clinical record show, that his PFB has resulted in any superficial and unstable scars, or unstable or painful scars.  Further, these diagnostic codes would only entitle the Veteran to a 10 percent evaluation under the pre-October 23, 2008 rating criteria, whereas potential application of DC 7806 could entitle him to a 30 percent evaluation for the entire period of the appeal.  Therefore, the Veteran's PFB is best evaluated under DC 7806, and the PFB will be evaluated under DC 7806 and no other codes.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

A VA skin diseases examination report, dated in May 2007, shows that the Veteran reported that his PFB first occurred in 1987 during his military service, when he had to shave on a daily basis, and that his course of PFB has been constant since that time.  He denied being treated with any medications or specific shampoos for his PFB, but reported using steroid creams in the past, that did not help with his symptoms in the face and scalp.  He denied undergoing light or electron beam therapy.  The Veteran complained of systemic symptoms of fever and night sweats associated with the PFB.  On physical examination, the Veteran was observed to have a close cut beard with PFB involving the areas of the chin, cheeks and upper anterior aspect of the neck, and at the base of the scalp posteriorly.  The examiner noted there was no evidence of inflammation, infection, or keloid formation.  The PFB involved approximately 4 percent of the total body surface area, and 20 percent of the exposed area (head, face, neck, and hands).  

The Board notes that the finding of PFB in 20 percent of the exposed area affected warrants a 30 percent evaluation under DC 7806.  

Further, in his April 2008 NOD, the Veteran reported that his PFB was disfiguring due to large bumps on his head that did not go away regardless of how he wore his hair.  The Veteran reported that he had to wear a beard because of the scarring on his face and neck, and could not shave his head due to the flare-ups that shaving caused.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2009, the Veteran reported that his PFB covered at least 5 percent of his exposed areas, and argued that he should have been granted a compensable rating for his disability.  He noted that the PFB was present on his face and head, and that he wore a beard and kept his hair relatively longer than current styles to prevent breakouts.  He indicated that he had scars and sores on his head from the PFB.  

VA treatment records, dated in May 2011, generally indicate dermatological findings of scattered keratosis.  

In June 2011, the Veteran underwent another VA skin diseases examination, during which the examiner noted that the claims file was not requested but the medical records were reviewed.  The Veteran described his PFB symptoms as constant pus bumps over his beard.  He denied undergoing any treatment for his PFB in the past 12 months, but did indicate topical treatment that was neither a corticosteroid nor immunosuppressive drug.  The examiner observed that greater than 5 percent but less than 20 percent of the exposed areas (head, face, neck and hands), and greater than 5 percent but less than 20 percent of the entire body, were affected.  Examination of the beard area revealed findings of no erythematous papules, no pustules or abscess formation, and no scarring or keloid formation; however, there was postinflammatory hyperpigmentation over the entire beard area.  

The Board is aware that the findings of the June 2011 VA examiner, which show greater than 5 percent but less than 20 percent of the exposed areas, and greater than 5 percent but less than 20 percent of the entire body were affected by the PFB, meet the criteria for no more than a 10 percent evaluation under DC 7806.  However, the Board finds that the examination report is inadequate as to the description of the Veteran's PFB.  Specifically, the examiner was unclear as to where on the spectrum, between 5 and 20 percent, the affected areas fell, and did not discuss any of the Veteran's assertions of chronic flare-ups.  Also, the evidence tends to show that the Veteran's PFB is not in an active state at all times; however, the examiner failed to discuss the clinical history of the PFB.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Board finds PFB to be a condition that, by its inherent nature, is at times active and at times inactive.  

The Board has also duly considered the Veteran's numerous personal statements and hearing testimony, and finds him to be uniquely suited to describe the severity, frequency, and duration of his service-connected PFB.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Veteran has testified that he has used topical creams and hydrocortisone shampoo for his scalp, and has had to avoid collared shirts because of the bumps and sores from his PFB.  He also has reported that he could not completely shave or keep his hair short due to his PFB.  The Board finds the Veteran's complaints of chronic PFB flare-ups, and his descriptions of constant pus bumps over his beard and on his head, to be credible and supported by the clinical observations of the May 2007 VA examiner.  In this regard, the examiner observed that the Veteran maintained a close cut beard, and that his PFB involved areas of the chin, cheeks, upper anterior aspect of the neck, and base of the scalp.  

In summary, the Board finds that, for the entire period of the appeal, the evidence more nearly approximates a 30 percent disability evaluation, but no greater, for his PFB under DC 7806.  38 C.F.R. § 4.3.  A 60 percent evaluation is not warranted, as the Veteran's PFB does not include symptoms of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  In fact, the Veteran has repeatedly denied taking any corticosteroids or other immunosuppressive drugs.  


Extraschedular Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The Veteran has submitted no evidence showing that his service-connected PFB has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that the PFB has necessitated any periods of hospitalization during the pendency of this appeal.  The record also indicates that the Veteran is currently employed, and that his employment has been affected by his toenail disability but not by his PFB.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to a total disability rating based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran is currently employed, thus any development or consideration under Rice is therefore not appropriate.  

The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran is seeking to reopen his claims for service connection for bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain.  The Board presently reopens these claims.  

The Veteran initially filed claims for service connection for bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and a low back condition in October 2001, which were denied in an unappealed rating decision in March 2003.  The RO based this determination on a finding that in-service and post-service treatment records failed to demonstrate that the Veteran sustained injuries to his feet, heels, ankles and low back during his active duty service that resulted in any current residuals.  The March 2003 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of this denial, the pertinent evidence of record included service treatment records showing diagnoses and treatment for pes planus, right foot sprain, a bruised left heel, repeated right and left ankle sprains, and a mild back strain.  Also of record were statements from the Veteran and VA treatment records and March 2003 examination reports showing diagnoses of pes planus with pronation (congenital), status-post recurrent ankle sprains bilaterally with evidence of calcifications of the Achilles tendon, degenerative joint disease of the right and left ankles, and suspect lumbar spasm, as well as mild degenerative spondylosis of the thoracic spine.  

Evidence submitted since the March 2003 rating decision, includes numerous written statements and oral testimony from the Veteran; and VA and private treatment records.  

The Veteran recently sought to reopen his claim in January 2007.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, private treatment records show diagnoses of and treatment for ankylosis of the feet, plantar fasciitis, pain in the big right toe, pain in the right ankle, hammer toe deformity digits 2 to 5, exotosis posterior aspect bilateral calcaneus, exotosis dorsal aspect bilateral navicular, right talus, lateral deviation, left hallux and flexion contraction pedal digits 2 to 5.  In June 2011, the Veteran submitted a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, along with a VA treatment record showing treatment for low back pain with radiculopathy.  

In his October 2012 testimony, the Veteran provided competent and credible testimony that he currently has bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle.  He indicated that these disorders were caused by the various leg, foot and heel trauma he sustained in service while playing sports, and that he has experienced the residuals of his in-service injuries continuously since he was separated from service.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly submitted evidence pertains to elements of the claims that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds the lay testimony presented by the Veteran, along with VA and private treatment records showing diagnoses of current disorders relating to the feet, heels, ankles and spine to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  

For these reasons, the Board finds that the additional evidence received since the March 2003 rating decision warrants a reopening of the Veteran's claims of service connection for bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

For the entire period of the appeal, a 30 percent rating, and no more, for the PFB is granted, subject to the laws and regulations governing the payment of VA compensation.  

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for the residuals of bruised left heel and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for the residuals of right foot sprain and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease of the right ankle and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease of the left ankle and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for the residuals of low back strain and, to that extent only, the claim to reopen is granted.  


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claim for a compensable evaluation for the service-connected onychomycosis, bilateral toenails (claimed as fungal condition), for further development.  In particular, the Board finds a more recent examination, to include appropriate testing, is necessary for the Board to properly adjudicate the claim.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Where a disease consists of active and inactive stages during which the condition improves, the VA must provide for the conduct of an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  His most recent VA skin examination was in June 2011.  However, in his October 2012 hearing, the Veteran has testified that he underwent surgery to remove 8 toenails in July 2011.  Under the circumstances, the Board finds that a VA examination is warranted to retrospectively assess the severity of the Veteran's onychomycosis disability for the entire period of time covered by the appeal, including an assessment of the current severity of the condition.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The examiner must also consider whether the condition has had any adverse effects on the Veteran's employability.  

The Board also remands the Veteran's reopened claims for service connection for further development.  In particular, remand is required to provide the Veteran with VA examination and medical opinion for his bilateral pes planus, residuals of bruised left heel, residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain, as well as to obtain any outstanding VA treatment records.  

The service treatment records clearly show treatment for right foot sprain in August 1987; for multiple right ankle sprains in August 1987, February 1988 and July 1990; for multiple left ankle sprains in April 1988, July 1990, May 1993 and May 1997; and for bruised left heel in June 1988.  Also, a June 1986 Report of Medical Examination for the purpose of enlistment reveals findings of bilateral moderate pes planus.  Additionally, in 1995 the Veteran was treated for a mild back strain.  

The post-service clinical and lay record contains competent evidence that the Veteran currently experiences bilateral pes planus, residuals of bruised left heel, residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and a low back disorder.  However, the Board finds that additional development is warranted with respect to these claims.  

Specifically, medical opinion has not yet been obtained to adequately address the etiology of the Veteran's bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain.  As noted, in March 2003, a VA examiner diagnosed the Veteran with current pes planus with pronation (congenital), mild degenerative joint disease of the ankles, status-post recurrent ankle sprains bilaterally with evidence of calcifications of the Achilles tendon, and suspect lumbar spasm and mild degenerative spondylosis of the thoracic spine.  However, sufficient opinion has not been obtained to determine the etiology of any of these disorders on the basis of in-service incurrence, or, in the case of the bilateral pes planus, on the basis of aggravation of a preexisting condition.  On these facts, the Board finds that new VA examination and opinion is warranted to address the nature and etiology of any current bilateral pes planus, the residuals of bruised left heel, the residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and the residuals of low back strain.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Also, the record indicates that the Veteran receives ongoing treatment at the Carl Vinson VA Medical Center (hereinafter "VAMC") in Dublin, Georgia.  VA treatment records from that facility, dated to May 2011, have been associated with the record.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records from the Vinson VAMC, dated from May 2011 to the present.  As noted, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his onychomycosis disability, bilateral pes planus, residuals of bruised left heel, residuals of right foot sprain, degenerative joint disease of the right ankle and/or degenerative joint disease of the left ankle.  The RO/AMC should take appropriate steps to obtain copies of any outstanding treatment records, to include any treatment records from the Vinson VAMC, dated from May 2011 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. After securing any VA or private treatment records (or receiving a negative response), RO/AMC must arrange for a VA examination with an appropriate clinician to determine the nature and severity of the onychomycosis, bilateral toenails (claimed as fungal condition).  To the extent possible, the examination should be conducted during an active stage of the condition.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should review the pertinent evidence and all indicated tests and studies are to be performed.  The examiner must identify the manifestations of the Veteran's onychomycosis, bilateral toenails and distinguish it from any other skin disorder found to be present.  The examiner is asked to provide an assessment to the best of his or her medical knowledge regarding the level or levels of disability associated with the Veteran's service-connected onychomycosis from 2006 to the present.  

The examiner must identify all areas of the body affected by the Veteran's onychomycosis, bilateral toenails and report the percentage of the entire body affected, as well as the percentage of the exposed area of the body affected.  The examiner should note that the Veteran has reportedly had 8 toenails surgically removed (4 from each foot), and should discuss any additional symptomatology resulting from this surgery.  

Based upon the claims file review, the Veteran's reports, and the examination findings, the examiner is requested to answer the following questions upon evaluation of the onychomycosis, bilateral toenails:

(1) In percentage terms, how much of the entire body and exposed areas are affected by the onychomycosis, bilateral toenails?

(2) Has the onychomycosis, bilateral toenails required any topical or systemic therapy such as antifungal creams, corticosteroids or other immune-suppressive drugs during the prior 12-month period and for how long were they necessary? 

(3) The examiner must report on whether or not there is any related scarring and report on the size of the affected area or areas, and describe the nature of the scars, e.g., whether they are linear, superficial, etc., and whether or not the onychomycosis, bilateral toenails causes limited motion.  

(4) The examiner must comment on whether or not the onychomycosis, bilateral toenails has or has had any adverse effects on the Veteran's employability? 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

3. After securing any VA or private treatment records (or receiving a negative response), RO/AMC must also arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any current bilateral pes planus, residuals of bruised left heel, residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and/or the residuals of low back strain.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should review the pertinent evidence and all indicated tests and studies are to be performed.  Based upon the claims file review, the Veteran's reports, and the examination findings, the examiner must provide the following opinions: 

(1) Is it is at least as likely as not (i.e., a 50 percent probability or greater) that any current residuals of bruised left heel, residuals of right foot sprain, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle and/or the residuals of low back strain are caused by or related to the Veteran's period of active duty, to specifically include those injuries to his left heel, right foot, right and left ankles, and low back noted in the service treatment records?  

(2) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had any bilateral pes planus that preexisted his service, and, if so, is there clear and unmistakable (obvious or manifest) evidence that such disability was NOT aggravated by his service (which ended in October 1997).  The examiner is reminded that the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain and discomfort in his feet during service, reporting to sick call, and undergoing treatment.  

(3) If, and only if, the Veteran is determined not to have any bilateral pes planus disability that preexisted his service, the examiner should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has any bilateral pes planus that was caused by or related to his period of active duty.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should be notified that the term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

4. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished an SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


